DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7, the word “preferably” renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 8 and 9 are rejected based on their dependencies, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (2016/0104397).
Kim discloses an electronic price and/or product display device (310, Fig. 3), which comprises a reflective screen (170-a, Fig. 3, paragraph 0008) for displaying information, and a signaling device (320, Fig. 3, paragraph 0040) for signaling an internal state or an internal state change of the display device by superimposing said state or state change in a visually perceptible manner in the direct view of the screen. In other words when directly viewing the screen, the signaling device is also visible.
Regarding claims 2-4, the recitation that the signaling device is “designed for overlaying” does not require that the signaling device actually overlay. It amounts to a statement of intended use that does not define over the prior art.
Regarding claim 7, the signaling device disclosed by Kim is a series of LEDs (paragraph 0040).
Regarding claim 15, Kim discloses a light signal emitting device (320, Fig. 3) and alight signal control device (205, Fig. 2, paragraph 0037).
Regarding claim 16, Kim discloses a power supply in the form of a battery. See paragraph 0036.
Regarding claim 17, Kim discloses a multi-colored display. See paragraph 0040.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0104397) in view of Moon (2016/0004891).
Kim discloses the invention substantially as claimed, as set forth above, including a controller that interfaces with a light-emitter driver to generate a signal so that the light emitter may emit light. See paragraph 0038. The controller receives data from an external device (paragraph 0038). However, it is not known how the data is communicated to the controller. Moon teaches that it was known in the art to communicate to a controller of an electronic label system by radio via an NFC reader (301, Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device disclosed by Kim with an NFC reader, as taught by Moon, in order to communicate data to the device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0104397) in view of Shingai et al. (2010/0188422).
Kim discloses the invention substantially as claimed, as set forth above. However, the reflective display is in the form of a price label. Shingai teaches that it was known in the art to use a reflective display in an exit sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the reflective display disclosed by Kim as an exit sign, as taught by  Shingai, in order that the flashing lights might draw attention to the exit sign.
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to positively recite that the signaling device “overlays,” rather than “is designed for overlaying.”
Claims 5, 6, 8, 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2-6, the signaling device disclosed by Kim surrounds the screen. It does not overlay it. It is known in the art to provide a light guide that overlays a reflective display. See Almanza-Workman et al. (U.S. Pat. No. 10,073,211). However, those light guides are intended to illuminate the entire display for reading in low light. There is no suggestion to replace the blinking lights disclosed by Kim with a light guide of the type disclosed by Almanza-Workman.
Regarding claim 8, the LEDs disclosed by Kim are located outside the housing of the display device 171-1, Fig. 3). There is no teaching or suggestion to move those LEDs into the display case.
Regarding claim 9, It is known in the art to provide a light guide that overlays a reflective display. See Almanza-Workman et al. (U.S. Pat. No. 10,073,211). However, those light guides are intended to illuminate the entire display for reading in low light. There is no suggestion to replace the blinking lights disclosed by Kim with a light guide of the type disclosed by Almanza-Workman.
Regarding claim 12, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a signaling device that detects a change in the information on the screen as a trigger for signaling the illumination, in combination with the remaining limitations of the claims.
Regarding claim 13, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a communication state that autonomously detects a communication problem, in particular a failure to synchronize with a base station, as a trigger for signaling the illumination, in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631